DETAILED ACTION
This is in response to applicant’s amendment/response filed on 2/10/2021, which has been entered and made of record. Claim(s) 1, 3, 5, 7, 8, and 16-20 have been amended. Claim(s) 1, 3-9, 11-22 are pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 12, 15, 16, 17, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimeche et al. (US 20100259595) in view of Yang (US 20130222548) and Jordil et al. (US 20150241203).
Regarding claim 1, Trimeche discloses A device (Trimeche, fig.2, streaming server, user equipment 130) comprising: 
a media interface configured to provide a plurality of media streams, each media stream being captured using a camera of at least one array of cameras (Trimeche, [0031-0032] The video source system 102 transmitts video content to one or more clients, residing in one or more user equipment, through the communication network 101. (T)he video source system 102 comprises a multi-view video capturing system 10, comprising multiple cameras 15…Each camera 15 captures a separate view of the 3D scene 5. [0050] The user equipment 130 comprises a display/rendering unit 132 for displaying information and/or video content to the user); 
an input interface configured to receive a viewing position and viewing orientation of an output device (Trimeche, [0055] At 515, information related to scene geometry and/or camera views of a 3D scene is received by the user equipment 130. At 525, a synthetic view 95 of interest is selected by the user equipment 130 based at least in part on the received information. The relative geometry and/or camera views information is displayed to the user. The user may, for example, indicate the selected synthetic view by specifying a location, orientation and settings of a virtual camera. [0056] It is implied through these different examples that the invention is not limited to a particular user interface or interaction method as long as the user input is summarized into specific geometry parameters that can be used to synthesize new views and or intermediate views that can be used to generate smooth transition effects between the views. Therefore, for example, when the output device is a smart phone as shown in fig.2, the location, orientation and settings of a virtual camera corresponds to the viewing positon and viewing orientation of the smart phone); and 
a processor configured to generate from the plurality of media streams an output stream adjusted to the viewing position and orientation of the output device (Trimeche, [0055] At 515, information related to scene geometry and/or camera views of a 3D scene is received by the user equipment 130. The received information provides a description of the available camera views, the relative positions, orientations and settings of the cameras and/or the like. [0057] The user equipment 130 comprises a multi-view analysis module 133 and at 535 one or more camera views 90 associated with the determined synthetic view 95 are determined by the multi-view analysis module 133. The identified one or more camera views 90 serve to construct the determined synthetic view 95. [0058] The streaming server 120 constructs the determined synthetic view based, at least in part, on the received information and transmits a compressed .
On the other hand, Trimeche fails to explicitly disclose but Yang discloses receive a viewing position and orientation of a wearable display device in motion, the viewing position and orientation having 6 degrees of freedom; and a processor configured to generate an output providing a motion parallax effect adjusted to the viewing position and orientation of the wearable display device and adapted to the motion of the wearable display device (Yang, figs. 8-10, “[0058] The user information may include six degrees of freedom (6 DOF) associated with each of a user's eyes, a view vector indicating a direction of vision, and focusing information, and may also include information about with which type of input/output device and sensor the user currently interacts. [0111] Therefore, as shown in FIGS. 8A to 8C, the E3D platform of the present invention can naturally output 3D content from a user's periphery to his/her front. [0112] FIG. 9 is a drawing showing the external appearance of a portable display device included in an expanded 3D stereoscopic image display system according to an embodiment of the present invention. [0113] It is assumed that a display device can basically implement a see-through function in order to fuse multiple stereoscopic images in an E3D platform.  [0115] For example, in the portable display device, a motion parallax human factor effect may be implemented utilizing a head tracking function such as in head-coupled perspective technology to thereby implement a virtual 3D display. [0116] The motion parallax human factor effect uses characteristics in which parallax is formed depending on movement of content or movement of a user viewing the content”). 

On the other hand, Trimeche in view of Yang fails to explicitly disclose but Jordil discloses each media stream being captured with a full 6 degrees of freedom using a camera (Jordil [0079] In FIG. 5 is a CMM 10 shown very similar to that in FIGS. 3 and 4. However, in this embodiment the camera 30 can be moved in the motion zone with 6 degrees of freedom (DOF), as the end effector 28 can be tilted by an according control of the movement of the arms 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jordil into the combination of Trimeche and Yang. That is, applying the moving in the motion zone with 6DOF of Jordil to the devices (e.g., cameras) of Trimeche and Yang. The motivation/ suggestion would have been The 6 DOF of the camera 30 enables a camera view not only perpendicular from the top but from various angles at the target object and from the sides at side surfaces of the target object (Jordil, [0079]).
Regarding claim(s) 16, it is interpreted and rejected for the same reasons set forth in claim(s) 1.
Regarding claim 3, Trimeche in view of Yang and Jordil discloses The device according to claim 1.
to generate the output stream the processor is further configured to determine at least one media stream of the plurality of media streams based on the viewing position and orientation of the output device and generate the output stream based on the determined at least one media stream using the viewing position and orientation of the output device (Trimeche, [0055] At 515, information related to scene geometry and/or camera views of a 3D scene is received by the user equipment 130. The received information provides a description of the available camera views, the relative positions, orientations and settings of the cameras and/or the like. [0057] The user equipment 130 comprises a multi-view analysis module 133 and at 535 one or more camera views 90 associated with the determined synthetic view 95 are determined by the multi-view analysis module 133. The identified one or more camera views 90 serve to construct the determined synthetic view 95. [0058] The streaming server 120 constructs the determined synthetic view based, at least in part, on the received information and transmits a compressed video stream associated with the synthetic view 95 determined at the user equipment 130. The user equipment 130 receives the compressed video stream and decodes it at the video decoder 138).
On the other hand, Trimeche in view of Jordil fails to explicitly disclose but Yang discloses determine at least one stereoscopic image based on the viewing position and orientation of the wearable display device and generate the output image signal based on the determined at least one stereoscopic image using the viewing position and orientation of the wearable display device (Yang, “[0121] With regard to an expanded 3D stereoscopic image display process using an eye glass display (EGD) according to the present invention, visual information of a user such as a user's position, a position of eyes, a line of vision, a focal length, and the like are extracted, stereoscopic image signals are generated in accordance with the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yang into the combination of Trimeche and Jordil. That is, applying the image signal generating method of Yang to the media stream of the the system of Trimeche and Jordil. The same motivation of combining Yang to Trimeche in claim 1 applies here.
Regarding claim(s) 17, it is interpreted and rejected for the same reasons set forth in claim(s) 3.
Regarding claim 4, Trimeche in view of Yang and Jordil discloses The device according to claim 1.
Trimeche further discloses the at least one array of cameras is configured to capture a scene, each camera of the at least one array being configured to capture at least a part of the scene according to camera parameters (Trimeche, fig.3. [0040] The multi-view video capturing system 10 comprises four cameras, indexed as C1, C2, C3 and C4, with four corresponding camera views 90, indexed as V1, V2, V3 and V4, of the 3-D scene 5. Therefore, the multi-view video capturing system captures a scene, each camera of the system captures a part of the scene according to camera parameters). 
Regarding claim 12, Trimeche in view of Yang and Jordil discloses The device according to claim 1. 
Trimeche further discloses at least one camera of the at least one array of cameras is a stereoscopic camera or a camera configured to capture depth information (Trimeche [0083] .
Regarding claim 15, Trimeche in view of Yang and Jordil discloses a device according to claim 1.
Trimeche further discloses at least one display configured to display at least one output stream (Trimeche, [0050] The user equipment 130 comprises a display/rendering unit 132 for displaying information and/or video content to the user); and the output device further comprising and being connected to a device according to claim 1 configured to generate the at least one output stream (Trimeche, [0060] The user equipment 130 may display video data on its display 132 or on a visual display device coupled to the user equipment 130, e.g., HD TV, a digital projector, a 3-D display equipment, and/or the like). 
On the other hand, Trimeche in view of Jordil fails to explicitly disclose but Yang discloses means to detect a viewing position of the output device (Yang, “[0121] With regard to an expanded 3D stereoscopic image display process using an eye glass display (EGD) according to the present invention, visual information of a user such as a user's position, a position of eyes, a line of vision, a focal length, and the like are extracted”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Trimeche, Jordil and Yang. That is, adding the detecting visual information of Yang to the system of Trimeche and Jordil. The same motivation of combining Yang to Trimeche in claim 1 applies here.
Regarding claim 22, it recites similar limitations as claim 1 except that it further recites the wearable display device is a virtual reality headset.
a virtual reality headset (Yang, “[0145] For example, as shown in FIG. 11B, the electrode for acquiring EOG signals may be additionally mounted in a headset portion 1000-3 including an earphone and a microphone to thereby acquire the EOG signals. [0155] therefore the present invention can be utilized as key technology for implementing virtual reality and mixed reality systems in various fields such as 3D display platform-based consumer electronics, education, training, medical and military fields, etc.”). The same motivation of combining Yang to Trimeche in claim 1 applies here.
Claim(s) 5, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimeche in view of Yang and Jordil, further in view of Keiser et al. (20120188452).
Regarding claim 5, Trimeche in view of Yang and Jordil discloses The device according to claim 1, wherein the wearable display device has been disclosed.
Trimeche further discloses two or more media streams are determined according to a field of view of the output device and parts of the scene captured by the cameras in the media streams (Trimeche, fig.3. [0040] The synthetic view 95 may be viewed as a view with a synthetic or virtual viewpoint, e.g., where no corresponding camera is located. The synthetic view 95, comprises the camera view indexed as V2, part of the camera view indexed as V1 and part of the camera view indexed as V3. Restated, the synthetic view 95 may be constructed using video data associated with the camera views indexed V1, V2 and V3).
On the other hand, Trimeche in view of Yang and Jordil fails to explicitly disclose but Keiser discloses two or more media streams are determined as the n nearest media streams (Keiser [0103] Each source camera 9, 9' generates a source video stream. [0180] In other situations, the cameras closest to a scene of interest can be chosen. Therefore, choosing the cameras indicates two or more media streams are determined).

Regarding claim(s) 18, it is interpreted and rejected for the same reasons set forth in claim(s) 5.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimeche in view of Yang and Jordil, further in view of Goldberg et al. (US 20140072270).
Regarding claim 6, Trimeche in view of Yang and Jordil discloses The device according to claim 1.
On the other hand, Trimeche in view of Yang and Jordil fails to explicitly disclose but Goldberg discloses at least a part of the plurality of media streams are pre-recorded media streams or live media streams (Goldberg, [0020] An embodiment of a mobile application allows security operators to remotely access video and enhance operational efficiency and effectiveness by viewing live and recorded video from multiple cameras simultaneously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Goldberg into the combination of Trimeche, Yang and Jordil. That is, applying the live and recorded video of Goldberg to the cameras of Trimeche, Yang and Jordil. The motivation/ suggestion would have been to allow security operators to remotely access video and enhance operational efficiency and effectiveness (Goldberg, [0020]).
(s) 7, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimeche in view of Yang and Jordil, further in view of Campbell et al. (US 20160277772) and Griffin (US 20080034321).
Regarding claim 7, Trimeche in view of Yang and Jordil discloses The device according to claim 1.
On the other hand, Trimeche in view of Jordil fails to explicitly disclose but Yang discloses the processor is further configured to combine the output stream with at least one computer graphics object (Yang, “[0005] Three-dimensional (3D) stereoscopic image technology which is being popularized in movies, television (TV), and the like generally uses a binocular disparity effect, which refers to a difference in image location of a 3D object seen by the left and right eyes of an observer, among various human factors which contribute to a 3D stereoscopic effect. [0045] The wearable display device 14 is a display worn by a user, and may be, for example, a head mounted display (HMD), an eye glass display (EGD), or the like. The EGD may directly produce a 3D stereoscopic image in the eyes of the user to provide an immersive mixed environment. [0070] In addition, the E3D technology proposed in the present invention can expand a stereoscopic image experience space in all directions so as to enable interaction such as directly touching a virtual object within a user's reach, and the like”). The same motivation of combining Yang to Trimeche in claim 1 applies here.
On the other hand, Trimeche in view of Yang, and Jordil fails to explicitly disclose but Griffin discloses the device further comprising an engine communicatively coupled to the processor, said engine configured to provide the at least one computer graphics object according to the viewing position and orientation of the output device (Griffin, [0050] Moving image adjustment module 222G provides control and adjustment of moving images 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Griffin into the combination of Trimeche, Yang, and Jordil. That is, adding the computer generated three dimensional objects of Griffin to the displayed media stream of Trimeche, Yang, and Jordil. The motivation/ suggestion would have been for selectively adjusting presentation of moving images generated on a display of an electronic device (Griffin, [0002]).
Regarding claim(s) 19, it is interpreted and rejected for the same reasons set forth in claim(s) 7.
Claim(s) 9, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimeche in view of Yang and Jordil, further in view of Momonoi et al. (US 20100073463).
Regarding claim 9, Trimeche in view of Yang and Jordil discloses The device according to claim 1.
Trimeche further discloses the processor is further configured to decode the plurality of media streams (Trimeche [0050] The user equipment 130 further comprises at least one video decoder 138 for decoding received video streams).
 at least some of the plurality of images are compressed based on another one of the plurality of images (Momonoi, [0160] Although the multiple visual point image for stereoscopic display can also be transmitted, the data quantity becomes large and it is not efficient. Although it is conceivable to use correlation of multiple visual point images, it is a parallax vector obtained in the processing process. A compressed data unit 60 performs coding and compression by using this parallax vector. Therefore, the compression of image data from one visual point is based on another image data from another visual point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Momonoi into the combination of Trimeche, Yang and Jordil, to include all limitations of claim 9. That is, adding the compression method of Momonoi to the media streams of Trimeche, Yang and Jordil. The motivation/ suggestion would have been to provide more efficient data transmission (Momonoi, [0160] Although the multiple visual point image for stereoscopic display can also be transmitted, the data quantity becomes large and it is not efficient).
Regarding claim(s) 21, it is interpreted and rejected for the same reasons set forth in claim(s) 9.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimeche in view of Yang and Jordil, further in view of Molin et al. (US 20150286878).
Regarding claim 11, Trimeche in view of Yang and Jordil discloses The device according to claim 1. 
On the other hand, Trimeche in view of Yang and Jordil fails to explicitly disclose but Molin discloses the at least one array of cameras includes at least one lens with an ultra-wide angle (Molin, [0023] Alternatively, the cameras may be ultra-wide angle cameras with fisheye lenses, such as a Sunex.RTM. lens with an Omnivision.RTM. high dynamic range sensing chip.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Molin into the combination of Trimeche, Yang and Jordil. That is, adding the ultra-wide angle camera of Molin to the camera array of Trimeche, Yang and Jordil. The motivation/ suggestion would have been Advantageously the cameras may be arranged to provide complete 360.degree. coverage of the surroundings of the articulated vehicle (Molin, [0023]).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimeche in view of Yang and Jordil, further in view of Givon (US 20070285554).
Regarding claim 13, Trimeche in view of Yang and Jordil discloses The device according to claim 1. 
On the other hand, Trimeche in view of Yang and Jordil fails to explicitly disclose but Benitez discloses the cameras of the at least one array of cameras are arranged on a surface according to a pattern, wherein the surface is a flat or curved surface (Givon [0007] The disclosure teaches an array of cameras, wherein the lenses of the cameras are situated on a curved surface, pointing out from C common centers of said curved surface.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Givon into the combination of Trimeche, Yang and Jordil. That is, adding the camera arrangement of Givon to setup the camera array of Trimeche, Yang and Jordil. The motivation/ suggestion would have been The captured images are arranged and processed to create a pair of stereoscopic image pairs, wherein one image of .
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimeche in view of Yang and Jordil, further in view of Curry (US 20100026809).
Regarding claim 14, Trimeche in view of Jordil and Yang discloses The device according to claim 1. 
On the other hand, Trimeche in view of Yang and Jordil fails to explicitly disclose but Curry discloses two or more arrays of cameras, wherein the arrays are rotated with respect to each other by a predetermined angle (Curry fig.8. [0138] It also uses different layers of 360 degree circles of cameras to further enable Y-Z or X-Z up-and-down rotations of fixed angles depending on the steepness of the stadium's stands. Once the camera network is able to move around in 360 degrees and up and down to any location in the stands, most every viewpoint from the stadium is achievable. [0150] This angle also changes depending on the stadium and how steeply rising the angular geometry of the stadiums' stands are. Therefore, when the steepness is changed, the arrays of cameras are rotated with respect to each other by a predetermined angle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Curry into the combination of Trimeche, Yang and Jordil. That is, applying the camera arrays configuration of Curry to setup the camera arrays of Trimeche, Yang and Jordil. The motivation/ suggestion would have been to acquire wide angle view (Curry, [0138], most every viewpoint from the stadium is achievable).
Allowable Subject Matter
Claims 8, 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 8, it recites, the processor is further configured to generate from the plurality of media streams a plurality of output streams based on the viewing position and orientation of the output device, wherein each output stream reflects the viewing position and orientation adjusted by an offset, wherein according to a current viewing position and orientation of the output device, the processor is further configured to warp between the plurality of output streams to an output stream nearest to the current viewing position and orientation of the wearable display device.
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders the claim 8 obvious. 
Regarding claim(s) 20, it is interpreted and allowed for the same reasons set forth in claim(s) 8.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9, and 11-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497.  The examiner can normally be reached on Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        4/13/2021